On October 12, 1990, a complaint was filed with the disciplinary administrator against Ted Anthony Hollembeak of Overland Park, Kansas, an attorney admitted to practice law in the State of Kansas. The complaint alleges that respondent forged endorsements on checks and diverted funds intended for clients to his own personal use. An investigation of the complaint was commenced by the disciplinary administrator’s office but has not been completed.
On or about November 2, 1990, Ted Anthony Hollembeak surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1990 Kan. Ct. R. Annot. 154).
The Court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
IT IS THEREFORE ORDERED that Ted Anthony Hollembeak be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Ted Anthony Hollembeak from the roll of attorneys licensed to practice law in the State of Kansas, and that respondent forthwith comply with Supreme Court Rule 218 (1990 Kan. Ct. R. Annot. 155).
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.